Title: General Orders, 4 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Near Dobb’s ferry Wednesday July 4th 1781
                     Parole Independence
                     Countersigns America.
                  Glorious.
                  For the day Tomorrow
                  Major General LincolnLieutenant Colonel FernaldMajor KnappInspector—2d Connecticut brigadeThe Commander in Chief wishes the Army to be persuaded that he is extremely pleased with the regularity and order with which the late movement was performed—He does not recollect to have seen a march where discipline was more strictly observed it afforded him the highest satisfaction never to have seen a straggler from the line of March, and he doubts not they would have exhibited the strongest proofs of patriotism and Bravery had not the Enemy withdrawn themselves at their Approach.
                  The General positively orders that any Cattle or horses that may have been brought off from near the Enemy’s lines by volunteers or any other persons (except properly taken in action) shall be restored to the owners of whatever political character they are—if the owners names are not known the Cattle to be delivered to the Commissary and the Horses to the Quarter master—to be accounted for—It is Irksome to mention and even painful for the General to Reflect how disgraceful and derogatory it would be to the reputation of an Army who are the Assertors of Freedom as well of the Rights of Humanity and of individuals should they ever be guilty of plundering in the minutest article.
                  The Quarter Master General will take particular care that no houses on the other side of the wood and stream of water on the left of the encampment are taken up for the officers of the American Army: all on that side are to be appropriated to the officers of the French Army.
               